Citation Nr: 1454000	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  08-25 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan



THE ISSUE

Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU) prior to October 13, 2011.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1972 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the RO in Augusta, Maine that partially granted the Veteran's claim for an increased rating for a right shoulder disability.  

The RO in Detroit, Michigan currently has jurisdiction over the Veteran's claims.

In connection with the Veteran's claim for increase, the matter of a total rating based on individual unemployability by reason of service-connected disability has been raised by the record. (See an August 2012 VA Form 8940.)  

Subsequently, the RO granted a TDIU rating effective on October 13, 2011, the date that the Veteran first met the minimum schedular requirements under 38 C.F.R. § 4.16(a).  However, as the rating period for consideration for the TDIU issue is from April 24, 2007, the date of the increased rating claim, the issue of whether a TDIU rating is warranted prior to October 13, 2011 remains for consideration.

In an April 2014 remand, the Board directed that the RO adjudicate the Veteran's TDIU claim in the first instance, to include consideration of whether such is warranted (prior to October 13, 2011).  In June 2014, Veteran was provided with adequate notice of the criteria necessary to substantiate the claim for TDIU prior to October 13, 2011.  

The Board also directed the RO to obtain a retroactive medical opinion as to whether the service-connected disabilities, considered in combination, precluded the Veteran from performing substantial gainful employment prior to October 13, 2011.

A VA opinion with supporting rationale was obtained in June 2014.  The claim was adjudicated in a July 2014 Supplemental Statement of the Case.  Thus, there has been substantial compliance with the Board's April 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

However, after review of the claims file, the Board finds that additional development is required prior to appellate handling of the Veteran's claim for a TDIU prior to October 13, 2011.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board notes that there is evidence suggestive of unemployability due to the service-connected right shoulder disability prior to October 13, 2011.  The Veteran submitted a Social Security Administration (SSA) decision that found the Veteran was disabled under SSA regulations as of January 12, 2004.  

The disabilities identified in determining the Veteran's functional capacity in that decision included the service-connected right shoulder disability, along with other nonservice-connected conditions.  

As the Veteran did not meet the standards for consideration of a total rating based on individual unemployability on a schedular basis prior to October 13, 2011, the issue should be referred to the Director of Compensation for extraschedular consideration.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate action to refer the case to the Director of Compensation for extraschedular consideration of the matter of entitlement to a total rating based on individual unemployability by reason of service-connected disability prior to October 13, 2011.

2.  After completing requested action, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative.  After the Veteran and his representative, and they should be afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

